Name: 94/887/EC: Commission Decision of 21 December 1994 derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  means of agricultural production;  agricultural activity;  trade policy
 Date Published: 1994-12-31

 Avis juridique important|31994D088794/887/EC: Commission Decision of 21 December 1994 derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC Official Journal L 352 , 31/12/1994 P. 0112 - 0118COMMISSION DECISION of 21 December 1994 derogating from prohibitions relating to African swine fever for certain areas in Spain and repealing Council Decision 89/21/EEC (94/887/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1) as last amended by Directive 94/42/EC (2); and in particular Article 9a thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on animal health problems affecting intra-Community trade in fresh meat (3) as last amended by Directive 92/118/EEC (4) and in particular Article 8a thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (5) as last amended by Directive 91/687/EEC (6), and in particular Article 7a thereof, Whereas pursuant to Article 9a (1) of Directive 64/432/EEC, 8a (1) of Directive 72/461/EEC and 7a (1) of Directive 80/215/EEC, a derogation from the prohibition on the export of live swine, fresh pigmeat and certain meat products may be granted for one or more parts of the territory of a Member State where African swine fever has been recorded within the previous 12 months; Whereas in 1988 in the light of an improved health situation it was possible to adopt Council Decision 89/21/EEC derogating from prohibitions relating to African swine fever for certain areas of Spain (7), as last amended by Decision 94/788/EC (8); whereas the said decision resulted in the creation of a disease free region and an infected region, the later region consisting of a surveillance zone and an infected zone; Whereas it is necessary to take account of the protective measures taken by the Spanish authorities to prevent the contamination or recontamination of pig holdings situated in specific areas of Spain and measures to control the movement of pigs and pigmeat from special areas; likewise it is necessary to recognize the measures put in place by the Spanish authorities; Whereas it is the objective within the eradication programme adopted by Commission Decision 94/879/EC of 21 December 1994 approving the programme for the eradication and surveillance of African swine fever presented by Spain and fixing the level of the Community financial contribution (9) to eliminate African swine fever from the remaining infected areas of Spain; Whereas a semi-extensive pig husbandry system is used in certain parts of Spain and named 'montanera'; whereas in this system, pigs of a native pig breed are put to forage in pasture and forest land during the period of the year when acorns are available from the oak trees; whereas in the autonomous region of Andalusia, consisting of eight provinces including Huelva, Cordoba, Sevilla and Cadiz, movements of pigs for 'montanera' is of great socioeconomic importance; Whereas disposal and/or processing of animal waste in order to destroy African swine fever virus which might be present in susch materials shall take into account treatments for high risk material as provided for in Council Directive 90/667/EEC of 27 November 1990 laying down the veterinary rules for the disposal and processing of animal waste, for its placing on the market and for the prevention of pathogens in feedstuffs of animal or fish origin and amending Directive 90/425/EEC (10); Whereas in the light of an improved health situation in certain parts of the autonomous region of Andalusia, some areas of this region can now be added to the established African swine fever-free region; Whereas the derogations from prohibitions relating to African swine fever introduced by Decision 89/21/EEC in the interest of clarity must be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Kingdom of Spain is hereby authorized to consign live swine to other Member States from those areas of its territory defined in Annex I. 2. The health certificate provided for in Directive 64/432/EEC and accompanying live swine consigned from Spain shall bear the following: 'Pigs complying with Commission Decision 94/887/EC of 21 December 1994 derogating from prohibitions relating to African swine fever for certain areas in Spain'. Article 2 1. The Kingdom of Spain is hereby authorized to consign fresh pigmeat to other Member States from those parts of its territory defined in Annex I. 2. Pigmeat provided for in paragraph 1 and consigned from Spain shall be accompanied by the health certificate referred to in Annex IV of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (11). The certificate shall bear the following words: 'Meat conforming to Commission Decision 94/887/EC of 21 December 1994 derogating from prohibitions relating to African swine fever for certain areas in Spain'. Article 3 1. The Kingdom of Spain is hereby authorized to consign meat products containing pigmeat other than as referred to in Article 4 (1) (a) (i) of Directive 80/215/EEC to other Member States from those parts of its territory specified in Annex I. 2. Meat products other than those referred to in Article 4 (1) (a) (i) of Directive 80/215/EEC and consigned from Spain shall be accompanioed by a health certificate issued by an official veterinarian. The certificate shall bear the following words: 'Products complying with Commission Decision 94/887/EC of 21 December 1994 derogating from prohibitions relating to African swine fever for certain areas in Spain'. Article 4 1. Spain shall ensure that pigs kept on holdings situated in the area defined in Annex II are not sent to other parts of the territory of Spain outside this area. 2. In derogation to the provisions of paragraph 1, pigs for 'montanera' may be sent from holdings situated in the area described in Annex II to a designated holding situated in the area defined in Annex III on the conditions that the pigs in question: (a) have been born, reared and kept throughout their lives on the holding of origin situated in Annex II; (b) originate from a registered holding which is located at least 10 km distant from any outbreak of African swine fever which has occurred in the last three months; (c) originate from a pig population on a holding which is included in the serological testing programme required under the African swine fever eradication programme adopted by Commission Decision 94/879/EC and no antibodies to African swine fever virus have been detected within the last six months; (d) have undergone a serological test within four days prior to transport and have been found free of antibodies to the African swine fever virus; (e) have been permanently marked in such a way that the holding and municipality of origin can be identified during loading and transport; (f) have been transported directly from the holding of origin to the holding of destination in an officially sealed means of transport which has been cleaned and disinfected immediately prior to loading; (g) be accompanied during transport by a health certificate certifying that they comply with the requirements described in (a) to (f); (h) have been unloaded at the holding of destination under official supervision; (i) remain on the holding of destination for at least 60 days until dispatch directly for slaughter in a designated slaughterhouse. The holding of destination referred to in (f) shall: - be an official holding authorized to receive and keep pigs originating from the area described in Annex II, - identify pigs in a manner that allows the holding and municipality of origin to be identified, - have an area with boundaries which ensure that the pigs have no direct contact with any other pigs (e.g. double fencing), - be under direct supervision of a veterinarian who will be responsible for ensuring that pigs are monitored for disease. Any disease situation shall be reported to the official veterinarian who must examine the animals to ensure that African swine fever is not present. Any pigs found dead must immediately be reported to the official veterinarian and specimens submitted for laboratory examinations for African swine fever. 3. In derogation to the provisions of paragraph 1, pigs for slaughter may be sent from holdings situated in the area described in Annex II to a designated slaughterhouse situated in the area defined in Annex III on the conditions that the pigs in question: (a) originate from a holding which is located at least 10 km distant from any outbreak of African swine fever which has occured in the last three months; (b) originate from a holding into which no pigs have been introduced during the previous 30 days; (c) originate from a pig population on a holding which is included in the serological testing programme required under the African swine fever eradication programme adopted by Commission Decision 94/879/EC and no antibodies to African swine fever virus have been detected within the last six months; (d) have undergone a serological test within four days prior to transport for slaughter and have been found free of antibodies to the African swine fever virus; (e) have undergone the clinical examination required in Directive 64/432/EEC on the holding of origin. All pigs on the holding of origin shall be examined and related facilities must be inspected. The animals shall be identified by eartags at the holding of origin so that they can be traced back to the holding of origin; (f) are transported directly from the holding of origin to the designated slaughterhouse. The means of transport shall be cleaned and disinfected before loading and be officially sealed. The pigs shall be accompanied by a health document certifying that they comply with the requirements given under (a) to (f) above and signed by an official veterinarian, (g) on arrival at the slaughterhouse, are slaughtered within 12 hours. 4. Spain shall ensure that breeding and production pigs kept on holdings situated within one of the areas defined in Annex II shall only be allowed to move within this area and only if they fulfil the following conditions: (a) have remained on the holding of origin since birth or for at least 30 days before movement; (b) have undergone a serological test within four days prior to transport and have been found free of antibodies to the African swine fever virus; (c) have been identified by eartags at the holding of origin so that they can be traced back; (d) have undergone a clinical examination on the holding of origin by an official veterinarian not more than 24 hours prior to movement and shown no clinical sign of disease; (e) be accompanied during transport by a health certificate certifying that they comply with the requirements described in (a) to (d). Article 5 1. Meat from pigs slaughtered within one of the areas described in Annex II must be health marked as laid down in the Annex to Council Directive 72/461/EEC. 2. Meat referred to in paragraph 1 cannot leave the area described in Annex II. Article 6 1. Meat products from one of the areas described in Annex II cannot leave the said area unless: - the meat has undergone treatment in accordance with the provisions of Article 4 (1) (a) (i) of Directive 80/215/EEC, or - the meat comes from pigs which have undergone a serological test immediately prior to slaughter and have been found free of antibodies to African swine fever virus and undergone treatment involving natural fermentation and maturation of the type laid down for products such as serrano ham, chorizo and lomo. 2. The products referred to in the second indent of paragraph 1 can only be used at the national market. Article 7 1. Spain shall ensure that pigs kept on holdings situated in the area described in Annex III are not sent to other parts of the territory of Spain outside this area. 2. In derogation to the provisions of paragraph 1, pigs for slaughter may be sent from holdings situated in the area described in Annex III to a slaughterhouse designated by the competent authorities situated in the area described in Annex I on condition that the pigs in question: (a) originate from a municipality with 12 months freedom from clinical outbreaks of African swine fever and from herds which have not contained sero-positive pigs for at least six months; (b) comply with the provisions of Article 4, paragraph 3 (a), (b), (c), (d) and (e); (c) are transported directly from the holding of origin to the designated slaughterhouse which shall be located in the towns of Guijuelo, the province of Salamanca or Merida, the province of Badajoz. The means of transport shall be cleaned and disinfected before loading and be officially sealed. The pigs shall be accompanied by a health document certifying that they comply with the requirements given under (a) and (b) above and signed by an official veterinarian; (d) on arrival at the slaughterhouse, are slaughtered within 12 hours. 3. The competent authority certifying the health document referred to in paragraph 2 (c) shall inform the official veterinary officer at the designated slaughterhouse about the date and time the consignment is scheduled to arrive at the slaughterhouse. 4. The meat obtained from the pigs referred to in paragraph 2 shall undergo treatment involving natural fermentation and maturation of the type laid down for products such as serrano ham, chorizo and lomo, or where it is not used for such products, it shall undergo a heat treatment in accordance with the provisions of Article 4. 1 (a) of Directive 80/215/EEC or be processed in a processing plant as high risk animal waste as laid down in Council Directive 90/667/EEC. 5. Offal and other by-products coming from the slaughter of pigs referred to in paragraph 2 shall be processed in a processing plant as high risk animal waste as laid down in Council Directive 90/667/EEC. 6. The means of transport referred to in paragraph 2 (c) shall follow a route laid down by the competent authority and carry the sign: 'pigs for slaughter'. The letters on this sign shall be equivalent to letters on signposts indicating national roads. 7. Spain shall ensure that breeding and production pigs kept on holdings situated within the area described in Annex III shall only be allowed to move within this area if the pigs in question comply with the conditions given in Article 4, paragraph 4 (a), (b), (c), (d) and (e). Article 8 1. Meat from pigs slaughtered in the area described in Annex III must be health marked with the national health mark prescribed by the Spanish Veterinary Authorities. 2. The meat referred to in paragraph 1 cannot be sent to the area described in Annex I. 3. The provisions of paragraph 2 shall not apply to: (a) Meat originating from pigs for slaughter coming from the area described in Annex I and slaughtered at the slaughterhouse situated at the town of Fuente Obejuna in the province of Cordoba. The pigs for slaughter shall: (i) be identified in a manner that allows the holding and municipality of origin to be identified; (ii) be transported in a sealed means of transport via one corridor. The detail of this corridor shall be laid down in the Spanish legislation. When entering the corridor, vehicles carrying pigs for slaughter must be sealed by the competent authorities. At the time of sealing, the authorities shall record the registration number of the vehicle and the number of pigs carried by the vehicle; (iii) on arrival at the slaughterhouse, be unloaded under official supervision and slaughtered within 12 hours. (b) Meat originating from pigs which at the time of slaughter comply with the conditions laid down in Article 4, paragraph 3 (a), (b), (c), (d), (e), (f) and (g). Article 9 Meat products from the area described in Annex III cannot be sent to the area described in Annex I unless: (a) the meat has undegone treatment in accordance with the provisions of Article 4 (1) (a) (i) of Directive 80/215/EEC, (b) the meat comes from pigs which have undergone a serological test immediately prior to slaughter and have been found free of antibodies to African swine fever virus and have undergone treatment involving natural fermentation and maturation of the type laid down for products such as serrano ham, chorizo and lomo. Article 10 In derogation to the provisions of Article 4, paragraph 1 and Article 7, paragraph 1, live and dead pigs can be sent to a rendering plant. The pigs in question shall be loaded, transported and unloaded under veterinary control. The transport shall take place in an officially sealed means of transport. Article 11 Spain shall establish a National Coordination and Monitoring Committee which shall be chaired by the Deputy Director General for Animal Health of the Ministry of Agriculture, Fisheries and Food who shall be in charge of the direction and management of African swine fever eradication. The Committee shall have the following duties: - collect data on the surveillance activities carried out by authorities of the autonomous regions, - coordinate and take measures, in particular, the epidemiological investigation and the control and eradication measures. All competent authorities shall make available to the coordination centre the necessary infrastructures, materials and veterinary staff. The National Coordination and Monitoring Committee shall have sufficient resources to carry out these duties. In particular: - staff trained in epidemiological investigation, - data handling facilities, - rapid communication links with the autonomous regions and other authorities. Article 12 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 13 The present Decision shall repeal Decision 89/21/EEC. Article 14 This Decision is addressed to the Member States. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 201, 4. 8. 1994, p. 26. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 377, 31. 12. 1991, p. 16. (7) OJ No L 9, 12. 1. 1989, p. 24. (8) OJ No L 322, 15. 12. 1994, p. 34. (9) See page 104 of this Official Journal. (10) OJ No L 363, 27. 12. 1990, p. 51. (11) OJ No 121, 29. 7. 1964, p. 2012/64. ANNEX I Area defined as free from African swine fever and consisting of: 1. AUTONOMOUS REGIONS ARAGON ASTURIAS BALERIAC ISLANDS CANARY ISLANDS CASTILLA LA MANCHA CASTILLA Y LEON CANTABRIA CATALONIA EXTREMADURA GALICIA MADRID MURCIA NAVARRA RIOJA VALENCIA BASQUE COUNTRY 2. In Andalusia (a) The provinces of Almeria, Granada and Jaen; (b) In the province of Huelva, the municipalities: Aljaraque, Almendro (El), Almonaster la Real, Almonte, Alosno, Ayamonte, Beas Berrocal, Bollullos par del Condado, Bonares, Cabezas Rubias, Cala, CalaÃ ±as, Campillo (El) Cartaya, Cerro de AndÃ ©valo (El), Chucena, Escacena del Campo, Gribraleon, Granado (El), Hinojos, Huelva, Isla-Cristina, Lepe, Lucena del Puerto, Manzanilla, Minas de Riotinto, Moguer, Nerva, Niebla, Palma del Condado (La), Palos de la Frontera, Paterna del Campo, Paymogo, Puebla de Guzman, Punta Umbria, Rociana del Condado, San BartolomÃ © de la Torre, San Juan del Puerto, Sanlucar de Guadiana, San Silvestre de Guzman, Santa Barbara de Casa, Trigueros, Valverde del Camino, Villablanca, Villalba del Alcor, Villanueva de las Cruces, Villanueva de los Castillejos, Villarrasa, Zalamea la Real; (c) In the province of Sevilla, the municipalities: Aguadulce, Albaida de Aljarafe, Alcala de Guadeira, Alcolea del Rio, Algaba (La), Alganitas, Almensilla, Arahal (El), Aznalcozar, Aznalcollar, Badalatosa, Beracazan, Bollullos de la Mitacion, Bormujos, Brenes, Cabezas de San Juan (Las), Camas, Campana (La), Carmona, Carrion de los CÃ ©spedes, Casariche, Castilleja de Guzman, Castilleja de la Cuesta, Castilleja del Campo, Coria del Rio, Corice, Coranti (El), Corrales (Los), Dos Hermanas, Ecija, Espartinos, Estepa, Fuentes de Andalucia, Gelves, Gilena, Gines, Herrera, Huevar, Lentejuela (La), Lebrija, Lora de Estepa, Lora del Rio, Luisiana (La), MadroÃ ±o (El), Mairena del Alcor, Mairena del Aljarafe, Marchena, Marinaleda, Martin de la Jara, Molares (Los), Montellano, Moron de la Frontera, Olivares, Osuna, Palacios (Los) y Villafranca, Palomares del Rio, Paradas, Pedrera, Pilas, Pruna, Puebla de Cazalla (La), Puebla del Rio (La), Rinconada (La), Roda de Andalucia (La), Rubio (El), Salteras, San Juan de Aznalfarache, Sanlucar la Mayor, Santiponce, Saucejo (El), Sevilla, Tocina, Tomares, Umbrete, Utrera, Valencina de la Concepcion, Villamarique de la Condesa, Villanueva del Ariscal, Villanueva de San Juan and Viso del Alcor (El). (d) In the province of Cordoba, the municipalities: Aguilar, Almedinilla, Baena, Belacazar, Benameji, Bujalance, Cabra, CaÃ ±ete de las Torres, Carcabuey Carlota (La), Carpio (El), Castro del Rio, Conquista, Cordoba, Dona Mencia, Dos-Torres, Encinas Reales, Espejo, Fernan-Nunez, Fuente Palmera, Fuente Tojar, Guadalcazar, Guijo, Iznajar, Lucena, Luque, Montalban de Cordoba, Montemayor, Montilla, Monturque, Moriles, Nueva-Cartaya, Palenciana, Palma del Rio, Pedro Abad, Priego, Puente-Genil, Rambla (La), Rute, San Sebastian de los Ballesteros, Santaella, Santa Eufemia, Torrecampo, Valenzuela, Victoria (La), Villa del Rio, Villafranca de Cordoba, Villaralto, Viso (El) Zuheros. (e) In the province of Cadiz, the municipalities: Alcala del Valle, Barbate de Franco, Cadiz, Conil, Chiclana, Chipiona, Espera, Medina-Sidonia, Puerto de Santa Maria (El), Puerto Real, Puerto Serrano, Rota, San Fernando, Sanlucar de Barrameda, Trebujena and Vejer de la Frontera. (f) In the province of Malaga, the municipalities: Alameda, Alcaucin, Alfarnate, Alfarnatelejo, Algarrobo, Algatocin, Alhaurin de la Torre, Alhaurin el Grande, Almachar, Almargen, Almogia, Alora, Alozaina, Alpandeire, Antequera, Archez, Archidona, Ardales, Arenas, Atajate, Benadalid, Benahavis, Benalauria, Benalmadena, Benamargosa, Benamocarra, Benarraba, Borgo (El), Burgo (El), Campillos, Canillas de Aceituno, Canillas de Albaida, CaÃ ±ete la Real, Carratraca, Cartama, Casabermeja, Casarobonela, Casares, Coin, Colmenar, Comares, Competa, Cuevas Bajas, Cuevas de San Marcos, Cutor, Estepona, Farajan, Frigiliona, Fuengirola, Fuente de Piedra, Gaucin, Genalguacil, Guaro, Humilladero, Igualeja, Istan, Iznate, Jimera de Libar, Jubrique, Juzcar, Macharaviaya, Malaga, Manilva, Marbella, Mijas, Moclinejo, Mollina, Monda, Nerja, Ojen, Penarrubia, Riogordo, Salares, Sayalonga, Sedella, Sierra de Yeguas, Teba, Tolox, Torrox, Totalan, Valle de Abdalajis, VÃ ©lez-Malaga, Villanueva de Algaidas, Villanueva del Rosario, Villanueva del Trabuco, Villanueva de Tapia, ViÃ ±uela and Yunquera. (1) (2) ANNEX II Area defined as an infected area and consisting in the autonomous region of Andalusia of: (a) In the province of Huelva, the municipalities: Aroche and Aracena. (b) In the province of Sevilla, the municipalities: Alanis, Castiblanco de los Arroyos, Cazalla de la Sierra and Real de la Jara (El). (c) In the province of Cordoba, the municipalities: CardeÃ ±a, Obejo, PeÃ ±arroya-Pueblonuevo, Villanueva del Duque and Villaviciosa de Cordoba. ANNEX III Area defined as a surveillance area and consisting in the autonomous region of Andalucia of: (a) In the province of Huelva, the municipalities: Alajar, Arroyomolinos de Leon, Cala, Campofrio, Canaveral de Leon, Castano del Robledo, Corteconcepcion, Cortegana, Cortelazor, Cumbres de en Medio, Cumbres de San BartolomÃ © Cumbres Mayores, Encinasola, Fuenteheridos, Galaroza, Granada de Rio-Tinto (la), Higuera de la Sierral, Hinojales, Jabugo, Linares de la Sierra, Marines (Los), Nava (La), Puerto-Moral, Rosal de la Frontera, Santa Ana la Real, Santa Olalla del Cala, Valdelarco, Zufre. (b) In the province of Sevilla, the municipalities: Alcala del Rio (Zona Norte), Aldamen de la Plata, Burguillos, Cantillano (Zona Norte), Castillo de los Guardas (El), Constantino, Garrobo (El), Gerena, Guadalcanal, Guillena, Navas de Concepcion (Las), Pedroso (El), Penaflor (Zona Norte), Puebla de los Infantes (La), Ronquillo (El), San Nicolas del Puerto, Villanueva del Rio y Minas (Zona Norte) and Villaverde del Rio (Zona Norte). (c) In the province of Cordoba, the municipalities: Adamuz, Alcaracejos, AÃ ±ora, Belmez, Blazquez, Espiel, Fuente la Lancha, Fuente Obejuna, Granduela (La), Hinojosa del Duque, Pedroche, Pozoblanco, Valsequillo, Villaharta, Villanueva de Cordoba, Villanueva del Rey y la parte Norte, respecto del rio Guadalquivir, de los municipios de: Montoro, Almodovar del Rio, Posadas, Hornachuelos. (d) In the province of Cadiz, the municipalities: Alcala de los Gazules, Algar, Algeciras, Algodonales (Zona Sur), Arcos de la Frontera (Zona Sur), Barrios (Los), Benaocaz, Bornos (Zona Sur), Bosque (El), Castellar de la Frontera, Gastor (El), Grazalema, Jerez de la Frontera (Zona Sur), Jimena de la Frontera, Linea (La), Olvera (Zona Sur), Paterna de Rivera, Prado del Rey, San Roque, Setenil (Zona Sur), Tarifa, Torre-Alhaquime (Zona Sur), Ubrique, Villaluenga del Rosario, Villamartin (Zona Sur) and Zahara. (e) In the province of Malaga, the municipalities: Arriate, Benaojan, Cartajima, Cortes de la Frontera, Cuevas del Becerro, Montejaque, Parauta and Ronda. (1)